Exhibit 99.1 Tucows Reports Continuing Strong Financial Results for Fourth Quarter of 2012  Company Achieves Eleventh Consecutive Quarter of Record Revenue and Generates Strong Cash Flow From Operations  TORONTO, February 13, 2013  Tucows Inc. (NYSE AMEX:TCX, TSX:TC), a global provider of domain names and other Internet services, today reported its financial results for the fourth quarter ended December 31, 2012. All figures are in U.S. dollars. Summary Financial Results (In Thousands of US Dollars, Except Per Share Data) 3 Months Ended Dec. 31, 2012 (unaudited) 3 Months Ended Dec. 31, 2011 (unaudited) 12 Months Ended Dec. 31, 2012 (unaudited) 12 Months Ended Dec. 31, 2011 (unaudited) Net revenue Income before provision for income taxes and change in fair value of forward exchange contracts Net income and comprehensive income for the period Net earnings per common share Net cash provided by operating activities Summary of Revenues and Cost of Revenues (In Thousands of US Dollars) Revenue Cost of Revenue 3 Months Ended Dec. 31, 2012 (unaudited) 3 Months Ended Dec. 31, 2011 (unaudited) 3 Months Ended Dec. 31, 2012 (unaudited) 3 Months Ended Dec. 31, 2011 (unaudited) Wholesale Domain Services Value-Added Services Total Wholesale Retail Portfolio Network, other costs - - Network, depreciation and amortization costs - - Total revenue/cost of revenue NOTE:Beginning in the first quarter of 2012, Tucowsreclassifieditsrevenue streamsinto three distinct service offerings: Wholesale, Retail and Portfolio
